                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendants
                                                     LAS VEGAS METROPOLITAN POLICE
                                                 8   DEPARTMENT, SHERIFF DOUGLAS
                                                     GILLESPIE and OFFICER SCOTT NIELSON
                                                 9

                                                10                                                UNITED STATES DISTRICT COURT

                                                11                                                       DISTRICT OF NEVADA

                                                12   HARVESTER HARRIS,                                             Case No. 2:15-cv-00337-GMN-PAL

                                                13                          Plaintiff,
                                                     vs.
                                                14                                                                     STIPULATION AND ORDER TO
                                                     CITY OF HENDERSON; a political                                     EXTEND MOTION IN LIMINE
                                                15   subdivision of the State of Nevada; LAS                                   DEADLINE
                                                     VEGAS METROPOLITAN POLICE
                                                16   DEPARTMENT, a political subdivision of the
                                                     State of Nevada; SHERIFF DOUG
                                                17   GILLESPIE, individually; CHIEF PATRICK
                                                     MOERS, individually; OFFICER SCOTT
                                                18   NIELSON, P#4408, individually;
                                                     DETECTIVE PERDUE, individually; DOE
                                                19   OFFICERS III-X; and JOHN DOES I-X,
                                                     inclusive,
                                                20
                                                                            Defendants.
                                                21

                                                22              The above-referenced parties, by and through their counsel of record, hereby request,
                   Las Vegas, Nevada 89113
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 250




                                                23   agree and stipulate to extend the current deadline to file Motions in Limine from Friday March 8,

                                                24   2019 to Wednesday March 13, 2019. The basis for this request is that the parties are currently


                                                     220190308 SAO to Extend MIL Deadline.docx 6943.86
                                                                                                                                                    Page 1 of 2
                                                 1   discussing a possible resolution to this case and would like additional time to do so prior to filing

                                                 2   Motions in Limine.

                                                 3              DATED this 8th day of March, 2019.

                                                 4   KAEMPFER CROWELL                                       YAN KENYON

                                                 5
                                                     By: /s/ Lyssa S. Anderson                              By:     /s/ Jay A. Kenyon
                                                 6      LYSSA S. ANDERSON                                         JAY A. KENYON
                                                        Nevada Bar No. 5781                                       Nevada Bar No. 6376
                                                 7      1980 Festival Plaza Drive, #650                           7881 West Charleston Blvd., #165
                                                        Las Vegas, Nevada 89135                                   Las Vegas, NV 89117
                                                 8
                                                          Attorneys for Defendants                                Attorney for Plaintiff
                                                 9

                                                10                                                       ORDER

                                                11              IT IS SO ORDERED.

                                                12                             8 day of March, 2019.
                                                                DATED this _______

                                                13

                                                14

                                                15
                                                                                                          Gloria M. Navarro, Chief Judge
                                                16                                                        UNITED STATES DISTRICT COURT

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89113
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 250




                                                23

                                                24


                                                     220190308 SAO to Extend MIL Deadline.docx 6943.86
                                                                                                                                                 Page 2 of 2
